Case 2:06-cv-04550-VAP Document 107 Filed 03/01/21 Page 1 of 1 Page ID #:24973

                                                                                   JS-6
  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10                                  WESTERN DIVISION
 11
 12 JAMES NELSON BLAIR,                    )       CASE NO. CV 06-04550 VAP
                                           )
 13               Petitioner,              )       DEATH PENALTY CASE
                                           )
 14         v.                             )
                                           )            JUDGMENT
 15   RON BROOMFIELD, Acting               )
      Warden of California State Prison at )
 16   San Quentin,                         )
                                           )
 17               Respondent.              )
      ____________________________________)
 18
 19          Pursuant to the Order Denying Habeas Relief issued simultaneously with this
 20 Judgment, IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice,
 21 except as to Claims M and O, which are dismissed without prejudice. The Order
 22 Denying Habeas Relief constitutes final disposition of the Amended Petition by the
 23 Court.
 24          The Clerk is directed to enter judgment.
 25
 26 Dated: March 1, 2021
                                                      VIRGINIA A. PHILLIPS
 27                                               UNITED STATES DISTRICT JUDGE
 28
